The single question in this case is, was the draft mentioned in the pleadings duly accepted? It was drawn by the Empire Mills, a corporation in Oneida county, upon E.C. Hamilton, Esq., New-York. It was accepted by the Empire Mills, payable at the American Exchange Bank, by E.C. Hamilton, treasurer. It was *Page 588 
drawn upon an individual in New-York city; it was accepted by a corporation having its place of business in the country. The draft was intended in case of acceptance to give the holder the security of two distinct parties for the payment of the money therein mentioned, one as drawer and the other as acceptor. The holder by the course adopted obtained only the security of the Empire Mills, who, as we have seen, alone became the acceptor as well as the drawer of the bill of exchange. The notion that such an acceptance was according to the tenor of the bill, only proves that there is nothing which may not be made the subject of controversy. Indeed, in justice to the defendants, it ought to be said that they consider the proposition that an acceptance by the Empire Mills was an acceptance by E.C. Hamilton, Esq., as so palpably absurd that they ask us to reject the entire contract as it appears on the face of the bill, and retain merely the name of Hamilton as an acceptor on his own account. The only difficulty with this suggestion is, that we are called upon to make a contract for one who is not a party to the suit, and who has refused to make one for himself. E.C. Hamilton, when left to act for himself, has used the appropriate language to bind the Empire Mills, and exonerate himself from all personal responsibility. The defendants accepted of this obligation as satisfactory to them, whatever might be the result in reference to their principals. It seems to me that they have not the right, now, without proof of a want of authority on the part of the agent, to repudiate the contract actually made, still less to change it to one against the agent personally. The judgment should be affirmed.
DENIO and RUGGLES, Js., gave no opinion, the former having been counsel in the case.
All the other judges concurred.
Judgment affirmed. *Page 589